             Case 1:18-vv-00804-UNJ Document 33 Filed 08/14/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-804V
                                       Filed: May 14, 2019
                                         UNPUBLISHED


    CHRISTIAN MATTHEW HAYES,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Varicella Vaccine;
    SECRETARY OF HEALTH AND                                   Varicella Vaccine-Strain Viral
    HUMAN SERVICES,                                           Reactivation

                         Respondent.


Samantha P. Travis, Ogle Worm & Travis, PLLP, Kalispell, MT, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On June 6, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that as a result of receiving a varicella vaccine on July 25,
2016, he suffered an active disseminated vaccine-strain varicella infection, with
subsequent permanent scarring. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

        On May 9, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent states that “petitioner has met the statutory requirements for

1
 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
         Case 1:18-vv-00804-UNJ Document 33 Filed 08/14/19 Page 2 of 2



entitlement to compensation . . . [and] satisfied all legal prerequisites for compensation
under the Act.” Id. at 3.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2
